JOHNSEN, Circuit Judge
(concurring separately)-.
I read the majority opinion to hold that our affirmance in Kersh Lake Drainage District v. State Bank & Trust Co., 8 Cir., 92 F.2d 783, does not purport to create or authorize any receivership for the affairs of the District; that no such receivership can properly be said to exist under the terms of the lower court’s decree, which we affirmed; and that there is accordingly nothing to. constitute the legal subject of a motion for receivership termination. On the basis of this construction, I concur in the affirmance of the order overruling appellant’s motion, which it is here sought to have reviewed.
I believe, however, that another note also should be struck. Under the mandatory injunction decree, which we affirmed in 92 F.2d 783, the district court, in my opinion, could go no further than to compel the commissioners of the District to perform their statutory duties in tax collection and to make application of any properly available tax funds to the satisfaction of the previously entered judgment. The record before us indicates, however, that there have been ancillary orders entered by the district court, which go beyond the scope of the power and the function which I have indicated, and it is these orders which have caused appellant to assume that the court was attempting to carry on a receivership of the District under its mandatory injunction decree, in violation of Act No. 46, Arkansas Acts of 1933 (Pope’s Ark. Dig. § 4591), Drainage District No. 2 v. Mercantile-Commerce Bank & Trust Co., 8 Cir., 69 F.2d 138, and Dickinson v. Mingea, 191 Ark. 946, 88 S.W.2d 807. I think it should be specifically stated that the af-firmance now made carries no approbation of any such or similar orders and no warrant for a repetition of them.